Title: To Thomas Jefferson from Fulwar Skipwith, 30 October 1801
From: Skipwith, Fulwar
To: Jefferson, Thomas


Paris. 30 Octo. 1801.
I cannot let pass the opportunity by Mr. Dupont, of saying in this private manner some things which I am desirous of communicating to you, my dear Sir, but which I should feel an awkwardness in making the subject of a letter to the Department of State.—I shall in doing this expect your indulgence; perhaps, because I have so often experienced it.
In a sketch here inclosed I have hazarded, for your consideration, my ideas on the advantages which both the Government and the foreign trade of the U. States would derive from a regular exchange on Paris—to create this exchange, it is supposed, that the establishment of an American Bank in Paris must operate as the most effectual mean, and that the Government itself would see a motive of national policy as well as its own convenience in appearing at least to favour such an establishment—doubtless it would tend to increase our commercial relations with France, the greatest consuming Country of our produce, whilst it diminished those of other Countries who consume less; but who by lending us their Capitals, and supplying us almost exclusively with their manufactures, cause the most serious mischiefs among us. I suppose myself as the commercial Agent of the U. States, to be the most suitable character to commence such an establishment, and more actuated by my view of the public advantages, which I conceive would result, though I occupy a laborious station with little or no emolument and without the commercial advantages, which the sea ports offer to my Colleagues, I ask only the patronage of my Government, or, in other words, that they will confide to that establishment its money transactions in Europe.—If my plan should be approved by you in either a public or private sense, I should associate with me one or more Gentlemen of our Country whose talents and reputation in the commercial World would inspire confidence in our Merchants, and give weight to the establishment in Europe.
I have now to say a word on the subject of two of our Countrymen, who stood on the list of appointments made by your predecessor for this Country, the one, Mr. I. C. Barnet, to the commercial Agency at Bordeaux, and the other, Mr. J. J. Waldo, to that of Nantes: they are both I find soliciting appointments of a similar nature under your administration, and are both in my opinion deserving of the Offices they are endeavouring to obtain—from a long acquaintance with each of them, I can offer you with confidence my assurances of their being young men of intelligence and the strictest probity. they are equally attached to their Country and its Constitution, and though the latter was among those who supported our late Administration, I am positive that he did it from a belief that its measures were expedient and patriotic, and not from the foul motive of either personal interest or of weakening the glorious principles of Republican Governmt.—I am confident too, that there are few men who would serve under your Administration with greater Zeal and fidelity; because the veil of prejudices as it respects you, Sir, are from before his eyes.—The other Mr. Barnet has perhaps something more than an ordinary claim in his pretentions to the Office of a commercial Agency—at a very trying period in this Country he rendered the most disinterested Services to our suffering fellow Citizens at Brest, and has ever appeared to me to be one of your warmest admirers, and is in my belief a Republican. He is poor and has been consequently dependent on the trifling emoluments of his office for a subsistence, and to that circumstance do I attribute; a kind of complacency under men whose measures have not been tolerated in our blessed Country.
I have, in an official letter of this date to the Department of State, made some communications on the points which appear to me immediately to concern the mercantile interests of the U. States. It remains for me to express my extreme desire of seeing Mr. Livingston at his post, for it is only under the weight of his Official character that we are left to hope to see the Treaty carried, with any good faith, into execution, as it respects the trial and restitution of our captured Vessels. He would besides be able to ascertain many important facts singularly interesting to our Country, and which by him alone can be best made known to you.—Among others the possession of Louisiana, which, according to reports industriously circulated by men high in Office, for some days past, is to remain with the Spaniards—this I doubt myself exceedingly, or rather I am sure of the reverse, and that the possession of that Country, by this Government, is among its most favorite objects. Already, I have reason to believe, is a plan formed of peupling that Colony to an amazing extent, and already does this Government calculate on deriving in a few years from that Source, its principal supplies for its Islands, of Rice, Cotton, and Lumber, and above all, a deposit for that multitude of men, whose affections, habits, and principles in time of Peace, might render them a charge if not troublesome, if kept within the bosom of their Country.
The official paper, the Moniteur, it is remarked affects to speak well of Touissants conduct in St. Domingo and even to approve in most of its parts, the Constitution which has been adopted in that Island; at the same time it is observed that one of the greatest military armaments is preparing at Brest for the W. Indies that has ever been known. an army of 30,000 men is certainly appropriated for the Expedition, to be commanded by either Genl. Massena or Boudet. It is generally believed here that the french Government mean so to qualify the principles of emancipation in its Colonies, of its slaves, as to leave them but the name of being free.
With every sentiment of unshaken attatchment and respect, I remain, my dear Sir, Your mo. Ob. Servant
Fulwar Skipwith
N.B. It is a brother in law of the 1st. Consul, Genl. LeClerk, who is to command the expedition to St. Domingo
